Exhibit 10.16
Non-Employee Director Compensation
Cash compensation for non-employee directors is as follows:

                                              Annual     Board Meeting Attended
    Committee Meeting Attended   Position   Retainer*     In Person     By
Telephone     In Person     By Telephone  
Board Chairman
  $ 40,000     $ 2,500     $ 700     $ 650     $ 500  
Audit Committee Chairman
  $ 30,000     $ 2,000     $ 500     $ 650     $ 500  
Compensation Committee Chairman
  $ 27,500     $ 2,000     $ 500     $ 650     $ 500  
Nominating Committee Chairman
  $ 25,000     $ 2,000     $ 500     $ 650     $ 500  
Board Member (other than Board or Committee Chairs)
  $ 20,000     $ 2,000     $ 500     $ 650     $ 500  

* Each non-employee director is entitled to only one annual retainer fee.
Equity compensation for non-employee directors is as follows:
Annual Grants. Each year, immediately following Cardica, Inc.’s Annual Meeting
of Stockholders, each non-employee director will be granted an option to
purchase 12,200 shares of the Company’s common stock. Each such option will vest
monthly over the ensuing year.
Initial Grants. Automatically upon becoming a director, any new non-employee
director shall be granted an option to purchase 36,100 shares of Cardica, Inc.’s
common stock, vesting monthly over three years.
The foregoing compensation for non-employee directors was approved by Cardica,
Inc.’s board of directors on October 10, 2009, effective immediately.

 

